DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3 & 6 are amended. Claim 5 is canceled. Claims 1-4 & 6-21 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 6-18 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 2004/0206938 A1) in view of Honma (US 2015/0303470 A1).
Regarding claims 1-2 & 6-17, Barker teaches a secondary battery including sodium-ion and lithium-ion batteries comprising a positive electrode, a negative electrode and an electrolyte, wherein the positive electrode comprises a positive electrode material represented by AaMbXcO(3c+1)where A is Li or Na and in some preferred embodiments is Li; M can be Fe; X can be P; 0 < a ≤ 6; 1 ≤ b ≤ 4; and 2 ≤ c ≤ 5 ([0015]-[0026] & [0038]). In a specific embodiment, A is Li, M is Fe, X is P and c = 2 (Example 1). It is noted that when the alkali metal in the positive electrode material is Li, the resulting secondary battery is a lithium-ion secondary battery which operates by a transfer of lithium ions from the positive and negative electrodes via the electrolyte as taught by Barker ([0002]-[0004]). However, Barker is silent as to the specific composition instantly claimed in claim 1 and as to the positive electrode material comprising a triclinic crystal structure in which both Fe of which coordination number is 6 and Fe of which coordination number is 5 exist, wherein the coordination number indicates a number of atoms coupled to Fe atom in the triclinic structure, and the triclinic crystal structure has lattice constants a, b, c, α, β, γ as instantly claimed in claims 1 & 6-17 and wherein the positive electrode material has a charge/discharge voltage of 3.77 V to 3.81 V.								Honma teaches a positive electrode material for a secondary battery, comprising a composition represented by NaxMy(P2O7); wherein M can be Fe; 1.2 ≤ x ≤ 2.1 and 0.95 ≤ y ≤ 1.6 which can equivalently be written as Na3xM3y(P2O7)3; wherein M can be Fe; 1.2 ≤ x ≤ 2.1 and 1.45Fe1.28(P2O7) and Na1.34Fe1.33(P2O7) ([0093]) which can be equivalently written as Na4.35Fe3.84(P2O7)3 and Na4.02Fe3.99(P2O7)3 respectively. It is noted that the two exemplary compositions of Honma described above can be written under the general formula Na4+xM4+y(P2O7)3wherein x = 0.35 and y = -0.16 in the first exemplary embodiment and x =0.02 and y = -0.01 in the second exemplary embodiment which reads on the instantly claimed compositions of the alkali metal component and the transition metal component.			It would have been obvious to one of ordinary skill in the art to include the transition metal (Fe) component in the composition of Barker in an amount equal to about 3y (where 0.95 ≤ y ≤ 1.6) and the alkali metal (Li) component in the composition of Barker in an amount equal to about 3x where 1.2 ≤ x ≤ 2.1, because the resulting composition forms a crystal structure belonging to a triclinic space group P-1 which includes a stable crystal structure having excellent alkali ion diffusivity and cycle performance as taught by Honma ([0065]). Therefore, it would have been obvious to change the composition of Barker to Li3xFe3y(P2O7)3 (wherein 1.2 ≤ x ≤ 2.1 and 0.95 ≤ y ≤ 1.6) to obtain the beneficial effects of a triclinic crystal structure belonging to a space group P-1. In particular, the composition of modified Barker reads on instant claim 1 when 1.2 ≤ x ≤ 1.53 and 1.23 ≤ y ≤ 1.46. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I.										Although Honma teaches a different, yet analogous, positive electrode material (i.e one based for sodium-based batteries instead of lithium-based batteries), the function and structure of both types of lithium and sodium based positive electrode materials are substantially the same 3; the iron source can be an iron oxide; the phosphate source can be P2O6, H3PO-4 or NH4H2PO4; and the inert atmosphere comprising nitrogen or argon gas ([0062]-[0064] & [0070]). However, in order to produce the lithium-equivalent of the sodium-based positive electrode material of Honma, a lithium source would be employed instead of a sodium source. As such, Barker teaches several possible lithium sources (as well as equivalent sodium sources) which can be employed including both lithium carbonate and lithium nitrate ([0046]). Turning now to the method of producing the positive electrode material of the present invention, a mixture of a lithium source, an iron source and a phosphate source is heated at a preferred temperature of 500°C to 650°C in an argon atmosphere (see instant specification [0029]-[0036]). Thus, in light of the overlapping composition as well as prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”. See MPEP 2112.01 I.									While Barker as modified by Honma does not explicitly teach the instantly claimed values of the lattice constants and three angles, it is noted that the claimed three lattice constants and three angles (a, b, c, α, β, γ) essentially represent the lengths of the sides of the unit cell of the triclinic crystal structure and the angles between them. Note that in Honma, the crystal structure of the positive electrode material is also the same as the presently claimed invention (i.e a triclinic system belonging to a space group P-1). While the values of the lattice constants and angles described in Honma differ from the present invention (See Honma – [0097]), such differences can be attributed to the use of Li in the A site of the claimed positive electrode material whereas Honma teaches Na in the A site of the positive electrode material. Therefore, the selection of the alkali metal would be expected to affect the values of the three lattice constants and three angles in view of the different interactions and structure of the lithium and 2O7 would be expected to have an effect on the distance between them and thus directly affect the values of the three lattice constants and three angles of the triclinic crystal structure). Therefore, one of ordinary skill in the art would expect the lithium-equivalent of the sodium positive electrode material described by Honma to inherently possess the instantly claimed values of the three lattice constants and three angles in view of having the same composition (i.e when lithium is substituted for Na in Honma’s positive electrode material) and structure (i.e triclinic crystal structure belonging to space group P-1) in view of the substantially identical process of forming the triclinic crystal structure as disclosed in Honma. Moreover, one of ordinary skill in the art readily understands that the charge/discharge capacity of the positive electrode material is affected by the composition of the positive electrode material. In this case, when the positive electrode material of Honma is modified to include lithium in the A site of the crystal structure as opposed to Na, the resulting composition reads on the presently claimed composition of the positive electrode material. Accordingly, the instantly claimed discharge/charge capacity of the positive electrode material would have been inherent in the positive electrode material of Barker as modified by Honma. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 I. 
Regarding claim 18, Barker as modified by Honma teaches the positive electrode material of claim 1 but is silent as to the positive electrode material having a potential 2.									However, the positive electrode material of Honma is produced through a method that is substantially identical to the method disclosed for the claimed positive electrode material as shown in the rejection of claim 1 above. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”. See MPEP 2112.01 I. Therefore, the properties of the lithium-equivalent of Honma’s positive electrode material to possess the same properties (i.e potential) as the presently claimed positive electrode material. As a result, the lithium-based positive electrode material resulting from the teachings of Barker and Honma would be expected to similarly have a potential comparable to that of LiCoO2.  
Regarding claim 21, Barker as modified by Honma teaches the lithium-ion secondary battery according to claim 6, wherein the positive electrode can include a polymeric binder ([0054] & [0064]). Honma further teaches polyvinylidene fluoride (PVDF) as an exemplary polymeric binder for the positive electrode ([0098]). It is noted that the use of PVDF as a binder for a positive electrode would have been obvious in view of U.S. Pat. No. 5,660,948 to Barker, issued Sep. 16, 1995, which is incorporated by reference within Barker ([0065]) and discloses PVDF, among other polymers, as a binder for a positive electrode (see bridging paragraphs of columns 6 and 7).

Claims 3-4 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 2004/0206938 A1) in view of Honma (US 2015/0303470 A1) & Syoji (US 2017/0250402 A1).
Regarding claims 3-4 & 19-20, Barker as modified by Honma teaches the positive electrode active material of claim 1 as noted above.								With regards to a method of producing a positive electrode material, Honma teaches a mixing step in which a sodium source, an iron source and a phosphate source are mixed to form a mixture, a heating step in which the mixture is heated in an inert atmosphere at temperatures nearing the crystallization peak temperature around 500°C to 650°C (Table 1; [0088]-[0089]). Honma further teaches that the sodium source can be a NaOH or NaCO3; the iron source can be an iron oxide; the phosphate source can be P2O6, H3PO-4 or NH4H2PO4; and the inert atmosphere comprising nitrogen or argon gas ([0062]-[0064] & [0070]). However, in order to produce the lithium-equivalent of the sodium-based positive electrode material of Honma, a lithium source would be employed instead of a sodium source. As such, Barker teaches several possible lithium sources (as well as equivalent sodium sources) which can be employed including both lithium carbonate and lithium nitrate ([0046]). Similarly to Honma, Barker teaches a method of producing a positive electrode active material comprising mixing precursors (i.e an alkali metal source wherein the alkali metal can be Li or Na, an M-containing source wherein M can be Fe and a P2O7 source) by ball milling to form a mixture and heating the mixture at a temperature of in an inert atmosphere ([0024]-[0025], [0046]-[0048] & [0053]-[0054] & [0058]). In order to form a positive electrode material having a composition including a triclinic crystal structure belonging to a space group P-1, the amounts of the alkali metal (i.e lithium or sodium), the transition metals and phosphate component in Barker can be optimized according to the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”. See MPEP 2112.01 I.									While Barker as modified by Honma does not explicitly teach the instantly claimed values of the lattice constants and three angles, it is noted that the claimed three lattice constants and three angles (a, b, c, α, β, γ) essentially represent the lengths of the sides of the unit cell of the triclinic crystal structure and the angles between them. Note that in Honma, the crystal structure of the positive electrode material is also the same as the presently claimed invention (i.e a triclinic system belonging to a space group P-1). While the values of the lattice constants and angles described in Honma differ from the present invention (See Honma – [0097]), such 2O7 would be expected to have an effect on the distance between them and thus directly affect the values of the three lattice constants and three angles of the triclinic crystal structure). Therefore, one of ordinary skill in the art would expect the lithium-equivalent of the sodium positive electrode material described by Honma to inherently possess the instantly claimed values of the three lattice constants and three angles in view of having the same composition (i.e when lithium is substituted for Na in Honma’s positive electrode material) and structure (i.e triclinic crystal structure belonging to space group P-1) in view of the substantially identical process of forming the triclinic crystal structure as disclosed in Honma. Moreover, one of ordinary skill in the art readily understands that the charge/discharge capacity of the positive electrode material is affected by the composition of the positive electrode material. In this case, when the positive electrode material of Honma is modified to include lithium in the A site of the crystal structure as opposed to Na, the resulting composition reads on the presently claimed composition of the positive electrode material. Accordingly, the instantly claimed discharge/charge capacity of the positive electrode material would have been inherent in the positive electrode material of Barker as modified by Honma. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the 
	Barker teaches the mixing being performed by ball milling but is silent as to mixing in a planetary ball mill.											Syoji teaches a method of producing a positive electrode material comprising mixing precursor materials in a planetary ball mill to form a mixture and heating/firing the mixture ([0084]-[0092]).												It would have been obvious to one of ordinary skill in the, before the effective filing date of the present invention, to performing the mixing step in a planetary ball mill as a well-known apparatus for mixing positive electrode active material precursors as taught by Syoji ([0089]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07 I. 

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 												In response to applicant’s arguments that the combination of Honma and Barker is improper because Honma “is trying to eliminate the use of lithium ion for secondary batteries”, the examiner respectfully disagrees. Contrary to applicant’s assertions, Honma is directed to producing a sodium-based cathode material for a sodium battery by replacing with sodium a lithium site of a lithium-based cathode material used in a lithium battery (Honma: [0006]). One of ordinary skill in the art readily understands that paragraph [0006] of Honma describes the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 I.   


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727